Citation Nr: 1637303	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a low back disability (listed as lower back pain, residuals of an injury).  

In May 2007, the Veteran appeared at a personal hearing at the RO.  In January 2009, the Veteran appeared at a Board hearing before one of the undersigned Veterans Law Judges.  

In May 2009, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  

In August 2011, the Veteran appeared at an additional Board hearing before another one of the undersigned Veterans Law Judges.  

In June 2012, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  

In an August 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Veteran's representative before the Court and VA's General Counsel filed a Joint Motion for Remand, which requested that the Board's decision be vacated and remanded.  In an April 2015 Order the Court granted the parties' Motion; vacated the 2014 Board decision; and remanded the matter for further action.  

In June 2015, the Board remanded the matter for additional development.

In March 2016, the Board requested a Veterans Health Administration (VHA) expert medical opinion, which was obtained in April 2016.  The Veteran and his representative were sent a copy of the opinion, and the representative provided additional argument in August 2016.


FINDING OF FACT

A current low back disability was not incurred, and may not be presumed to have been incurred, during service; and is not related to any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Letters in May 2003, July 2005, and June 2007 satisfied the duty to notify provisions.  The June 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a September 2012 supplemental statement of the case.  Thus, VA's duty to notify has been met.

As for VA's duty to assist, the Veteran's active duty, VA, and private treatment records have been obtained and associated with the claims file, including recent VA treatment records pursuant to the Board's June 2012 and June 2015 remand directives.  The Veteran was also afforded multiple VA examinations pursuant to Board remands, as well as medical opinions.  

Most recently, in March 2016 the Board obtained an expert medical opinion on the matter in April 2016.  The Board finds the April 2016 VHA opinion to be adequate because the physician is a Chief of Orthopedic Surgery at a VA Medical Center and a Professor of Orthopedic Surgery at a national university.  The expert also reviewed the entire claims file and carefully explained his conclusion on the possible relationship between the Veteran's low back disability and service.  Thus, VA's duty to assist has been met.  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic diseases, including arthritis, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 U.S.C.A. § 3.102 (2015).  

Factual Background

The Veteran contends that he has a low back disability that is related to service.  He essentially indicates he suffered a low back injury during service and that he has had low back problems since that time.  He specifically maintains that he injured his low back during service when he fell on some ice on a hillside while carrying a 50 caliber weapon.  He reports that he was treated for low back pain during service, including with heating pads, and that x-rays were taken.  

The Veteran's service treatment records confirm that he was treated for low back pain on multiple occasions during service.  In October 1966, he complained of lower back and neck pain.  X-rays of the lumbosacral spine found the vertebral bodies to be normal in position and alignment and the intervertebral spaces to be intact.  Radiologist's impression was "normal lumbosacral spine."

In January 1967, the Veteran again complained of low back pain, and was referred to the Orthopædic Clinic.  In February 1967, he underwent physical therapy (Regan's back flexion exercises) and was prescribed a muscle relaxant (Robaxin).  In March 1967, the Veteran again complained of a sore back.  He stated that the pain was in the lower right side and the lumbar spine, and the provider observed that there was marked postural lordosis.  Diagnosis was low back pain secondary to increased lordosis.  

During his May 1968 separation examination, the Veteran notated (on his Report of Medical History form) that he had had recurrent back pain; and the physician also noted that the Veteran had had occasional recurring back pain.  Physical examination found no abnormality of the spine.  

After service, in August 1968, the Veteran was afforded a VA examination in connection with different claims, during which he complained of right hand and right wrist pain.  He did not complain of back pain, and none were reported by the examiner.  The evidence shows that the Veteran then worked as a truck driver until 2003.  See May 2007 DRO Hearing Transcript, p. 24-25; and January 2009 Board Hearing Transcript, p. 7.  See also VA Pain Consult record dated December 10, 2003.  

In January 2002, the Veteran fell off of a truck while getting out of it, which caused him to walk with a limp.  See Private medical records dated in January 2002.  He reported a medical history of diabetes mellitus and hypertension.  VA medical records dating from February 2003 chronicle complaints of low back pain.  There is no post-service clinical evidence of a back disorder prior to February 2003.

In April 2003, the Veteran filed his claim of service connection for lower back pain/a low back disorder.  X-rays of the lumbar spine in May 2003 found minimal anterior bony spurs with degenerative joint disease changes in the posterior compartment of L3-S1; and an MRI in July 2003 found a mild diffuse bulge without narrowing of the bony canal at L4/5 and mildly neural foramina at the caudal levels L4/5 and L5/S1.  See VA medical records dated in 2003.  An MRI of the spine in November 2003 found mild to moderate stenosis at L3/4 and L4/5, and mild stenosis at L5/Sl with minimal cental disc protrusion.  Id.

In a letter dated in January 2004, a private physician advised that the Veteran had "significant osteoarthritis in his back."  He added that he could not tell if the Veteran's arthritis was service related or not.  VA treatment records dated in July 2004 show that the Veteran was receiving treatment in the Pain Clinic for low back pain that, according to the Veteran, started secondary to a fall on ice while in service.  Diagnosis was chronic low back pain secondary to lumbar degenerative joint disease, facet degenerative joint disease at L4/L5, L5/Sl, lumbar epidural lipomatosis, and spinal canal stenosis.

In August 2005, the Veteran was using a walker.  See, e.g., VA Cardio Clinic record dated September 21, 2005.  In November 2005, he complained of low back pain that he said he had had for thirty-seven years, status post a fall in 1967; that had progressively worsened over the past ten years.  See VA medical record dated November 5, 2005.

A September 2010 record from the University of Texas Southwestern Medical Center documents the Veteran as reporting that his original back injury was in 1967 when he was carrying a machine gun when he slipped and fell with the gun, while in Germany.  The impression was an old type 3 odontoid fracture and mechanical back pain, with new onset whiplash.  

In August 2012, the Veteran was afforded a VA examination.  During the examination he complained of pain over the lower lumbar midline, with associated pain in the paraspinal musculature, bilaterally.  He reported that he had suffered a low back injury in 1967, and said that he fell while carrying an M60.  He stated that he was treated for lumbar pain at that time while he was still in the military, and averred that the lumbar pain had increased over the years.  He added that he retired due to medical problems in 2003.  MRI of the lumbar spine found degenerative disc disease and degenerative joint disease without foraminal encroachment.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine, which the examiner concluded was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  This report has essentially been deemed inadequate and will not be discussed further.  See April 2015 Joint Motion.

In August 2015, the Veteran was afforded another VA examination.  The diagnosis was degenerative arthritis and spinal stenosis which, according to the examiner, "are less than 50% as likely as likely to arise out of a fall 'flat on my back.'"  The examiner added that the injury mechanism and the lack of trauma to the back in combat "all mitigate against a direct or indirect connection between the two." 

In March 2016, the Board requested an expert medical opinion, which was obtained in April 2016.  The expert is a physician who is a Chief of Orthopedic Surgery at a VA Medical Center and a Professor of Orthopedic Surgery at a national university.  The physician recounted the Veteran's medical history, and detailed the medical processes involved in the claimed injury and current disability.  Additionally, in forming the opinion, the expert physician discussed the matter with three other orthopedic spine surgeons and two neurological spinal surgeon colleagues with a combined 182 years of spinal surgery experience.  The physician gave the opinion that "given the findings, or more specifically, the absence of symptoms/findings, in the Sept 28,1968 "Medical Examination for Disability Evaluation", . . . the veteran's current problem ( multilevel lumbar spinal stenosis) and facet arthritis are NOT THE DIRECT, nor indirect, effects of an injury sustained while on active duty July 1966-June 1968.  There is no medical evidence, nor literature, to support the veteran's claim of 'service connection.'"  

Analysis

Preliminarily, the Board notes that while the Veteran was treated for low back pain during service, a chronic low back disability was not expressly diagnosed during the Veteran's period of service and no chronic disease such as arthritis was shown.  Additionally, arthritis is not shown to have manifested within a year of separation from service.  Instead, the evidence shows that arthritis was diagnosed several decades after service without sufficient indication that it manifested earlier during service or shortly thereafter.  Thus, service connection is not warranted for a low back disability, including arthritis, as manifested directly in service or presumptively as a chronic disease.

The Board also does not find that there is not sufficient evidence to show a continuity of symptomatology.  This is based on the normal separation examination, as well as the many years after service prior to any document complaint or treatment, which may be a factor in the analysis, the initial recorded complaint following a post-service employment accident, the differing diagnosis of the low back problem in service compared to after service, and the lack of more than just an indication that the present low back disability is the same process as the in-service low back problems

The primary contention in the August 2016 representative's brief is that service connection should be warranted based on a post-service diagnosis that is nevertheless established to have been incurred in service.  See 38 C.F.R. § 3.303(d).  However, there is insufficient competent evidence that the low back pain during service may reasonably associated with his current low back disability (degenerative disc disease and degenerative joint disease), diagnosed many years after service.  On the contrary, the examiners who have addressed the matter have agreed that the Veteran's current low back disability is not related to his period of service.  

While treatment records, including VA treatment records dating from 2003 and private medical records dating from 2004, memorialize the Veteran as reporting that his current back disorder began during service, none of those treatment reports actually include an opinion by the respective medical professionals that the Veteran's current low back disability is related to his period of service.  In fact, the private physician, from whom the Veteran had requested a nexus opinion, specifically stated that he could not tell whether the Veteran's arthritis was service-related or not.  Therefore, the Board finds that those treatment reports with statements from the Veteran that his low back pain began in service are not sufficient to establish a medical nexus.  The histories and statements are speculative, which cannot serve as a basis of service connection.  

The question of nexus in this specific case is a complex medical question necessitating a competent medical opinion as the Veteran's lay statement connecting his current problems to service is not sufficient to establish a nexus.  The Board finds the April 2016 VHA expert medical opinion to be the most probative evidence as to this question given the persuasive explanation along with the substantial credentials of the physician.  The VHA expert stressed that the Veteran's current low back disease was not related to the fall in-service because there was no disease noted during the separation examination, nor during a VA orthopedic examination a few months after service in September 1968.  The opinion addresses the Veteran's specific circumstances and medical history, and contains well-reasoned explanations for the findings.  Furthermore, there is no medical opinion evidence to the contrary.  Accordingly, the Board finds that the Veteran's current low back disability is not related to service and, absent a sufficient nexus, service connection is not warranted.

In August 2016, the Veteran's representative contends that the reasonable doubt doctrine should be applied and the claim should be granted.  However, as the preponderance of the evidence is against the claim of service connection for a low back disability, the reasonable doubt doctrine does not apply, and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  




_______________________________	_______________________________
Vito A. Clementi				Kelli A. Kordich
Veterans Law Judge 			  Acting Veterans Law Judge
Board of Veterans' Appeals 		   Board of Veterans' Appeals




_______________________________
Ryan T. Kessel
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


